EXHIBIT A
EXHIBIT B
EXHIBIT C
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


STEVEN E. BERKHEIMER,

                        Plaintiff,
                                                            No. 12-9023

                 v.                                         Judge John Z. Lee

HEWLETT-PACKARD COMPANY,

                        Defendant.




               FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

          Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiff, Steven E. Berkheimer

(“Berkheimer”) for his First Amended Complaint against Defendant Hewlett-Packard Company

("HP") alleges as follows:


                                        Nature of the Action

          1.      This is a patent infringement action arising under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq., in which Plaintiff asserts that his U.S. Patent 7,447,713 (“System

and Method for Archiving and Outputting Documents or Graphical Items,” the „713 Patent) has

been and continues to be infringed by Defendant HP.

                                            The Parties

          2.      Plaintiff Berkheimer is an individual and former resident of Libertyville, Illinois

and owns all right, title, and interest in, and has standing to sue for infringement of the „713

Patent.
       3.          Defendant HP is a Delaware corporation with its principal place of business at

3000 Hanover Street, Palo Alto, California 94304-1185. HP does regular business in this judicial

district, including providing products and services in this judicial district accused of infringing

the „713 Patent.

                                       Jurisdiction and Venue

       4.          Exclusive original jurisdiction over the subject matter of this action is conferred

on this Court under 28 U.S.C. §§ 1331 and 1338(a) because this action arises under the patent

laws of the United States, including 35 U.S.C. § 271 et seq.

       5.          Venue properly lies in the Northern District of Illinois under 28 U.S.C.

§§ 1391(b) and (c), and 1400(b), in that a substantial part of the acts and events giving rise to

Plaintiff's claims occurred in this judicial district, including, but not limited to, Defendant having

committed infringing acts in this District and the Defendant "residing" in this District in the

sense that it is subject to personal jurisdiction here. Venue is also appropriate because Defendant

does business in Illinois, including the commission in Illinois of one or more of the infringing

acts of offering for sale, selling, using infringing products, or providing infringing services and

support to Defendant's customers in Illinois, which Defendant does through established

distribution channels.

       6.          Personal jurisdiction over HP is proper in this District because HP is qualified

and registered to do business in the State of Illinois as Hewlett-Packard Company and may be

served by its registered agent at CT Corporation System, 208 South LaSalle Street, Suite 814,

Chicago, Illinois 60604. Defendant HP has established contacts with this forum and purposefully

availed itself of this jurisdiction by committing and continuing to commit acts of patent

infringement, or inducing or contributing to others doing so, in Illinois.



                                                                                                    2
                    The Defendant’s Infringement of U.S. Patent 7,447,713

       7.       On November 4, 2008, United States Patent No. 7,447,713 (the „713 Patent),

entitled "System and Method for Archiving and Outputting Documents or Graphical Items" was

legally issued by the United States Patent and Trademark Office to inventor Steven E.

Berkheimer of Libertyville, Illinois. (A copy of the „713 Patent and a Certificate of Correction

thereof is attached as Exhibit A.)

       8.       Plaintiff is the owner of the entire right, title, and interest in the „713 Patent with

full rights to sue for the past and current infringement, and to enjoin further infringement, of the

„713 Patent.

       9.       On information and belief, Defendant HP has been and is now making, using,

selling, and offering for sale within this Judicial District and throughout the United States

enterprise document automation software and platforms, including unauthorized products and

services such as HP EXSTREAM that are covered by at least one or more of the „713 Patent

independent Claims 1 and 10 and at least one or more of the „713 Patent dependent Claims, such

as Claim 18, and hence directly infringe Plaintiff's „713 Patent. HP EXSTREAM is designed and

marketed to be used in combination with a variety of HP commercial products and services.

       10.       HP EXSTREAM is designed and marketed to be used with existing IT

environments, corporate systems, applications, enterprise systems, and content management

systems of HP EXSTREAM users and customers, and others.

       11.      On information and belief, Defendant HP has been and is now actively inducing

the infringement of the „713 Patent by, among other things, making, distributing, selling, or

offering for sale in the United States unauthorized products and services, such as HP

EXSTREAM and its related documentation, user guides and manuals, training services, and



                                                                                                     3
implementation and support services, that teach, instruct, cause, aid, abet, and encourage HP

EXSTREAM users and customers, and others (direct infringers) to use the products and services

in a manner infringing at least one or more of the „713 Patent independent Claims 1 and 10 and

at least one or more of the „713 Patent dependent Claims, such as Claim 18. HP has had

knowledge of the „713 Patent since at least November 12, 2012 and possessed and continues to

possess the specific intent to induce the foregoing infringement by its users and customers, and

others. HP continues and will continue to commit acts with knowledge of the „713 Patent that

constitutes knowing and intentional inducement of infringement of the „713 Patent by others in

violation of 35 U.S.C. § 271(b) unless and until enjoined by this Court.

       12.      On information and belief, Defendant HP has been and is now contributing to

the infringement of the „713 Patent by users, customers, and others, by selling or offering for sale

in the United States component products and services such as HP EXSTREAM that are not

staple articles or commodities of commerce suitable for substantial non-infringing use and are

especially made, designed and/or adapted for use in combinations or to perform methods

infringing at least one or more of the „713 Patent independent Claims 1 and 10 and at least one or

more of the „713 Patent dependent Claims, such as Claim 18. HP has had knowledge of the „713

Patent since at least November 12, 2012 and possessed and continues to possess the specific

intent to contribute to the foregoing infringement by others. HP continues and will continue to

commit acts with knowledge of the „713 Patent that constitutes contributory infringement of the

„713 Patent by others in violation of 35 U.S.C. § 271(c) unless and until enjoined by this Court.

       13.      On information and belief, HP's actions constitute infringement of the „713

Patent under at least 35 U.S.C. §§ 271(a), (b), and (c). Such acts of infringement have been and

are continuing to be committed in Illinois and elsewhere in the United States. Plaintiff is entitled



                                                                                                    4
to compensatory damages from HP under 35 U.S.C. § 284 in addition to other relief requested

below.

         14.     By reason of the foregoing unlawful acts of Defendant HP, Plaintiff has been

seriously and irreparably damaged and, unless Defendant is restrained from continuing such

unlawful acts, Plaintiff will continue to be so damaged. Plaintiff is without adequate remedy at

law to compensate him for the injury caused by Defendant's acts of infringement.



                                           Relief Sought

         WHEREFORE, Plaintiff Steven E. Berkheimer prays for judgment against Defendant

Hewlett-Packard Company and against its subsidiaries, affiliates, agents, servants, employees,

and all others in active concert or participation with them granting the following relief:

         A. A finding United States Patent No. 7,447,713 is valid, enforceable, and infringed by

Defendant HP;

         B. A permanent injunction against Defendant HP and its officers, agents, servants,

employees, successors, assigns, parents, subsidiaries, affiliates, and all others controlling,

controlled by, affiliated with, in privity with, or in active concert or participation with them from

infringing or inducing infringement of the „713 Patent;

         C. An award to Plaintiff of damages adequate to compensate him for the infringement of

the '713 Patent that has occurred together with pre-judgment and post-judgment interest;

         D. An award to Plaintiff of all further and proper relief under 35 U.S.C. § 284;

         E. An award to Plaintiff all further and proper relief under 35 U.S.C. § 285, including

Plaintiff‟s costs, disbursements, and attorneys' fees for this action; and

         F. Such other and further relief as this Court deems just and appropriate.



                                                                                                   5
                                           Jury Demand

       Plaintiff demands a trial by jury on all issues so triable.



                                                     Plaintiff Steven E. Berkheimer

                                                     By:/s/___James P. Hanrath__________
                                                             One of his Attorneys

James P. Hanrath (IL. ARDC No. 3123374)
jhanrath@muchshelist.com

Michael J. Femal (IL. ARDC No. 0792012)
mfemal@muchshelist.com

MUCH SHELIST, P.C.
191 North Wacker Drive, Suite 1800
Chicago, Illinois 60606
(312) 521-2000




                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing document was served via CM/ECF on January 11, 2013

upon all counsel of record.

                                     /s/ James P. Hanrath




                                                                                            6
EXHIBIT D
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

Steven E. Berkheimer,                         )
                                              )
              Plaintiff,                      )      12 C 9023
                                              )
        v.                                    )      Judge John Z. Lee
                                              )
Hewlett-Packard Company,                      )
                                              )
              Defendant.                      )

                     MEMORANDUM OPINION AND ORDER

        Plaintiff Steven E. Berkheimer (“Berkheimer”) has sued Defendant Hewlett-

Packard Company (“HP”) under 35 U.S.C. § 1 et seq., alleging infringement of U.S.

Patent No. 7,447,713 (“the ’713 Patent”). HP has moved for summary judgment on

the ground that the asserted claims of the ’713 Patent cover patent-ineligible

subject matter and are therefore invalid under 35 U.S.C. § 101. For the reasons

provided herein, the Court grants HP’s motion.

                                 Factual Background

        Berkheimer is the owner of the ’713 Patent, which describes methods for

digitally processing and archiving files. Pl.’s Resp. HP’s SMF, Ex. 2 (“ ’713 Patent”)

col.1   ll.10–11,   ECF    No.   164-2.   The     methods   involve   “object-oriented

representations” of documents and graphics that are “manipulated and then

entered into an archival database with minimal redundancy.” Id. at col.1 ll.15–19,

col.2 l.38. For example, using these methods, a computer program can recognize the

various components of a document (such as a headline, text block, or image) and can

archive the document by storing data corresponding to each of these separate
components. Id. at cols.19–28 (diagramming an example of this archiving process).

Once a document has been archived in this manner, multiple users can “work on

different components of a document at the same time and from different locations.”

Id. at cols. 39–40. And when multiple documents in the archive share a common

component (for example, the same text block), a user can edit those documents

simultaneously with a one-time edit to the common component that they share. Id.

at cols. 41–42. These features of the claimed methods “promote efficiency,” “achieve

object integrity,” and “reduce turnaround time and costs” in the digital archiving

process. Id. at col.2 ll.38–52, col.3 ll.40–50.

       Berkheimer asserts Claims 1–7 and 9 of the ’713 Patent against HP. Def.’s

SMF ¶¶ 7–8, ECF No. 157. 1 Claim 1 is an independent claim, and Claims 2–7 and

9 are dependent claims deriving from Claim 1. See ’713 Patent col. 47. Claim 1

reads as follows:

              1.    A method of archiving an item in a computer processing
              system comprising:

                     presenting the item to a parser;

                     parsing the item into a plurality of multi-part object
                     structures wherein portions of the structures have
                     searchable information tags associated therewith;

                     evaluating the object structures in accordance with object
                     structures previously stored in an archive;


1     Previously, Berkheimer also asserted Claims 10–19. However, in a prior ruling, this
Court held that Claims 10–19 were invalid for indefiniteness under 35 U.S.C. § 112.
Berkheimer v. Hewlett-Packard Co., No. 12-cv-9023, 2015 WL 4999954, at *9–11 (N.D. Ill.
Aug. 21, 2015). Claims 1–7 and 9 are therefore the only asserted claims that currently
remain. Def.’s SMF ¶ 8.



                                             2
                     presenting an evaluated object structure for manual
                     reconciliation at least where there is a predetermined
                     variance between the object and at least one of a
                     predetermined standard and a user defined code.

Id. at col.47 ll.9–21.

       During a claim construction hearing, the parties asked the Court to interpret

the terms “parser,” “parsing,” and “evaluating,” each of which appears in Claim 1.

See Berkheimer, 2015 WL 4999954, at *1.          Based on the hearing, the Court

concluded that the term “parser” means “a program that dissects and converts

source code into object code”; 2 “parsing” means “using a program that dissects and

converts source code into object code to dissect and convert”; and “evaluating”

means “analyzing and comparing.” Id. at *12. The parties also asked the Court to

interpret the phrase “evaluating the object structures in accordance with object

structures previously stored in an archive,” which appears in the third step of

Claim 1. The Court defined this phrase to mean “analyzing the plurality of multi-

part object structures obtained by parsing and comparing it with object structures

previously stored in the archive to determine if there is variance between the object

and at least one of a predetermined standard and a user defined rule.” Id.

       Claims 2–7 and 9 are dependent claims that add various steps and

limitations to the method recited in Claim 1. They read as follows:




2      “Source code” is “nonmachine language used by a computer programmer to create a
program.” Black’s Law Dictionary (10th ed. 2014). “Object code” is “machine-readable
language compiled from a computer progammer’s source code.” Black’s Law Dictionary
(10th ed. 2014).



                                          3
             2.    The method as in claim 1 wherein the respective structure
             can be manually edited after being presented for reconciliation.

             3.     The method as in claim 1 which includes, before the
             parsing step, converting an input item to a standardized format
             for input to the parser.

             4.    The method as in claim 1 which includes storing a
             reconciled object structure in the archive without substantial
             redundancy.

             5.     The method as in claim 4 which includes selectively
             editing an object structure, linked to other structures to thereby
             effect a one-to-many change in a plurality of archived items.

             6.     The method as in claim 5 which includes compiling an
             item to be output from the archive, wherein at least one object-
             type structure of the item has been edited during the one-to-
             many change and wherein the compiled item includes a
             plurality of linked object-type structures converted into a
             predetermined output file format.

             7.     The method as in claim 6 which includes compiling a
             plurality of items wherein the at least one object-type structure
             has been linked in the archive to members of the plurality.

             9.    The method as in claim 1 which includes forming object
             oriented data structures from the parsed items wherein the data
             structures include at least some of item properties, item
             property values, element properties and element property
             values.

’713 Patent, col.47 ll.22–55.

                                  Legal Standard

       “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).    At the summary judgment stage, a court must consider any




                                          4
disputed facts in the light most favorable to the nonmoving party, drawing all

reasonable inferences in the nonmoving party’s favor. Anderson v. Liberty Lobby,

477 U.S. 242, 255 (1986); Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719

F.3d 785, 794 (7th Cir. 2013). To survive summary judgment, the nonmoving party

must “do more than simply show that there is some metaphysical doubt as to the

material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986), and instead “must establish some genuine issue for trial such that a

reasonable jury could return a verdict in her favor.” Gordon v. FedEx Freight, Inc.,

674 F.3d 769, 772–73 (7th Cir. 2012).

                                        Analysis

      In support of its motion for summary judgment, HP’s sole contention is that

the asserted claims of the ’713 Patent are patent-ineligible and thus invalid under

35 U.S.C. § 101. Whether a patent claim is invalid under § 101 is a question of law.

CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1369 (Fed. Cir. 2011); In

re Bilski, 545 F.3d 943, 951 (Fed. Cir. 2008) (en banc), aff’d, 561 U.S. 593 (2010).

Accordingly, courts may resolve questions concerning patent eligibility under § 101

validity on the pleadings or at the summary judgment stage. See, e.g., Content

Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343,

1349 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir.

2014); CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1274 (Fed. Cir. 2013),

aff’d, 134 S. Ct. 2347 (2014).




                                           5
      Section 101 governs the scope of the federal patent laws. It provides that

“any new and useful process, machine, manufacture, or composition of matter, or

any new and useful improvement thereof,” is eligible to receive patent protection.

35 U.S.C. § 101. For over 150 years, the Supreme Court has interpreted § 101 and

its predecessors to “contain[ ] an important implicit exception: [l]aws of nature,

natural phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v.

CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Ass’n for Molecular Pathology

v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013)). This exception strikes a

balance between protecting truly new and useful inventions, on the one hand, and

ensuring that the patent laws do not “improperly [tie] up . . . the building blocks of

human ingenuity,” on the other.        Alice, 134 S. Ct. at 2354 (quoting Mayo

Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 1301 (2012)).

      In Alice Corp. Pty. Ltd. v. CLS Bank International, the Supreme Court set

forth a two-part framework to determine the patent eligibility of method claims

under § 101. 134 S. Ct. at 2355–57. The first part of the framework requires a

court to determine whether the claims at issue are drawn to an “abstract idea.” Id.

If they are, then the second part of the framework directs the court to examine the

claims and determine whether they contain “an ‘inventive concept’ sufficient to

‘transform’ the claimed abstract idea into a patent-eligible application.” Id. at 2357

(quoting Mayo, 132. S. Ct. at 1294, 1298). “Simply appending conventional steps,

specified at a high level of generality, [is] not enough to supply an inventive

concept.”   Alice, 134 S. Ct. at 2357 (internal quotation marks and emphasis




                                          6
omitted).    Likewise, method claims that “merely require generic computer

implementation” of an abstract idea do not contain an “inventive concept” sufficient

to render them patent-eligible. Id.

I.     Burden of Proof in Patent-Eligibility Determinations under § 101

       Before turning to the merits of HP’s motion for summary judgment, the Court

must address a threshold question that the Supreme Court and the Federal Circuit

have yet to resolve: whether a clear-and-convincing standard of evidentiary proof

applies when a claim is challenged as patent-ineligible under § 101. District courts

disagree over this issue, 3 as do Berkheimer and HP. See Pl.’s Resp. at 2 n.4, ECF

No. 163; Def.’s Reply at 14, ECF No. 166.

       This disagreement stems from uncertainty about the scope of the Supreme

Court’s decision in Microsoft Corp v. i4i Ltd. Partnership, 564 U.S. 91 (2011), which

involved a patent-validity challenge under the on-sale bar of 35 U.S.C. § 102(b). In

that case, the Supreme Court held that because a patent must be presumed valid


3      For examples of cases concluding that the clear-and-convincing evidentiary standard
applies in § 101 challenges, see O2 Media, LLC v. Narrative Sci. Inc., 149 F. Supp. 3d 984,
988 (N.D. Ill. 2016) (Tharp, J.); Trading Techs. Int’l, Inc. v. CQG, Inc., No. 05-CV-4811,
2015 WL 774655, at *2–3 (N.D. Ill. Feb. 24, 2015) (Coleman, J.); DataTern, Inc. v.
Microstrategy, Inc., No. CV 11-11970-FDS, 2015 WL 5190715, at *7–8 (D. Mass. Sept. 4,
2015) (Saylor, J.); Netflix, Inc. v. Rovi Corp., 114 F. Supp. 3d 927, 938 (N.D. Cal. 2015)
(Hamilton, J.); Data Distribution Techs., LLC v. BRER Affiliates, Inc., No. CIV. 12-4878-
JBS/KMW, 2014 WL 4162765, at *4 (D.N.J. Aug. 19, 2014) (Simandle, J.). For examples of
cases concluding that the clear-and-convincing evidentiary standard does not apply to § 101
challenges, see Am. Needle, Inc. v. Cafe Press Inc., No. 15-CV-3968, 2016 WL 232438, at *3
(N.D. Ill. Jan. 19, 2016) (Darrah, J.); Nextpoint, Inc. v. Hewlett-Packard Co., No. 15 C 8550,
2016 WL 3181705, at *6 (N.D. Ill. June 8, 2016) (Bucklo, J.).; Wireless Media Innovations,
LLC v. Maher Terminals, LLC, 100 F. Supp. 3d 405, 410–12 (D.N.J. 2015) (Linares, J.);
Shortridge v. Found. Constr. Payroll Serv., LLC, No. 14-CV-04850-JCS, 2015 WL 1739256,
at *7 (N.D. Cal. Apr. 14, 2015) (Spero, J.); Modern Telecom Sys. LLC v. Earthlink, Inc., No.
SA CV 14-0347-DOC, 2015 WL 1239992, at *7 (C.D. Cal. Mar. 17, 2015) (Carter, J.).



                                              7
under the federal patent laws, see 35 U.S.C. § 282(a) (“A patent shall be presumed

valid.”), a party seeking to prove a patent’s invalidity must do so by clear and

convincing evidence. i4i, 564 U.S. at 95. In a concurring opinion joined by Justices

Scalia and Alito, Justice Breyer noted his full agreement with the majority’s

holding, writing separately only because he “believe[d] it worth emphasizing” that

the clear-and-convincing standard is an evidentiary rule applying only “to questions

of fact and not to questions of law.” Id. at 114 (citing Addington v. Texas, 441 U.S.

418, 423 (1979)). In patent cases, he explained, “a factfinder must use the ‘clear and

convincing’ standard where there are disputes about, say, when a product was first

sold or whether a prior art reference had been published.” i4i, 564 U.S. at 114.

Justice Breyer further emphasized that “[m]any claims of invalidity rest, however,

not upon factual disputes, but upon how the law applies to facts as given.” Id.

      Since its decision in i4i, the Supreme Court has issued opinions in several

§ 101 patent-eligibility cases, but in none of those cases has it addressed or applied

the clear-and-convincing standard that was applied to the § 102(b) dispute in i4i.

See generally Alice, 134 S. Ct. 2347; Myriad, 133 S. Ct. 2107; Mayo, 132 S. Ct. 1289.

The Federal Circuit also has not issued a controlling decision on the question

whether the clear-and-convincing standard applies to § 101 determinations. See

Tranxition, Inc. v. Lenovo (U.S.) Inc., No. 2015-1907, 2016 WL 6775967, at *4 n.1

(Fed. Cir. Nov. 16, 2016) (“We [ ] do not address the proper evidentiary standard in

this [§ 101] case as there do not appear to be any material facts in dispute.”);

Listingbook, LLC v. Market Leader Inc., 144 F. Supp. 3d 777, 783 (M.D.N.C. 2015)




                                          8
(noting the lack of controlling precedent and reviewing the conflicting dicta on this

subject from “concurring, dissenting, and now-vacated opinions” authored by

various Federal Circuit judges).

       In the absence of explicit guidance from either the Supreme Court or the

Federal Circuit, some district courts have concluded that the clear-and-convincing

standard indeed applies to all § 101 determinations. Their conclusion, they reason,

is supported by the broad language of the i4i majority opinion, which seems to

address patent-validity challenges writ large and does not expressly limit the

application of the clear-and-convincing evidentiary standard to any particular

context. See, e.g., DataTern, 2015 WL 5190715, at *7 (citing i4i, 564 U.S. at 95);

Trading Techs., 2015 WL 774665, at *3.           Other district courts, however, have

distinguished § 101 challenges from other types of patent-validity issues and have

concluded that i4i’s clear-and-convincing standard does not apply to the § 101

inquiry, given that patent eligibility is a matter of law rather than fact. See, e.g.,

Wireless Media, 100 F. Supp. at 410–12; Nextpoint, 2016 WL 3181705, at *6

(internal quotation marks omitted) (“[T]he ‘clear and convincing’ standard is an

evidentiary standard that applies only to the resolution of factual disputes, and not

to resolution of pure issues of law. . . . [T]he Federal Circuit has made clear that

subject matter eligibility is a question of law.”).

       Having considered the positions on both sides of this issue, the Court is

persuaded that the clear-and-convincing standard has no role to play in the § 101

determination at issue in this case. This conclusion is consistent with the decision




                                            9
in i4i, which concerned factual issues pertaining to a § 102(b) patent-validity

dispute and thus is not directly on point with regard to § 101. See i4i, 564 U.S. at

114 (Breyer, J., concurring). It also comports with the Supreme Court’s and Federal

Circuit’s consistent treatment of § 101 patent eligibility as a threshold question of

law, see, e.g., Bilski, 545 F.3d at 951 (en banc), and it draws sound support from the

i4i concurring justices’ emphasis on the key difference between issues of law versus

issues of fact in applying the clear-and-convincing standard. i4i, 564 U.S. at 114

(Breyer, J., concurring).   Finally, while it may be true that nothing can be

“conclusively read into the Supreme Court’s silence in its four recent opinions under

section 101,” DataTern, 2015 WL 5190715, at *7, the fact that the Supreme Court

has made no mention of the clear-and-convincing standard in any of its patent-

eligibility decisions since i4i suggests that the standard was not meant to extend to

the § 101 inquiry. For these reasons, this Court finds that the clear-and-convincing

standard does not apply to HP’s § 101 challenge.

      This conclusion is entirely consistent with the Supreme Court’s holding in i4i.

District court decisions to the contrary seem to be premised on the notion that the

clear-and-convincing standard espoused in i4i must be applied categorically and

without exception whenever a court considers a patent’s validity (or invalidity). But

this is simply not the case when it comes to questions of patent eligibility under

§ 101, which do not involve the resolution of any factual issues. Indeed, courts

regularly make § 101 determinations based upon motions to dismiss or motions for

judgment on the pleadings, see, e.g., Content Extraction, 776 F.3d at 1349;




                                         10
buySAFE, 765 F.3d at 1352; Alice, 717 F.3d at 1274, aff’d, 134 S. Ct. 2347 (2014), at

which stage all facts must be construed in the nonmovant’s favor, see Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56

(2007). It is difficult to see what application the clear-and-convincing evidentiary

standard would have in these contexts. In short, because there are no factual issues

to be resolved in the course of the § 101 inquiry, at least as that inquiry has been

structured under Alice, there are no factual issues to which the clear-and-

convincing evidentiary standard might be pertinent. For this reason, it is entirely

consistent with the Supreme Court’s decision in i4i to conclude that, while the clear-

and-convincing standard applies to evidentiary disputes arising in patent validity

challenges in general, it has no bearing on the § 101 inquiry.

      It is nevertheless instructive to note that even if the Court were to reach the

opposite conclusion, the disposition of HP’s motion for summary judgment would be

unaffected.   To undertake the § 101 inquiry in this case, the Court need only

consider the asserted claims of the ’713 Patent, in light of the claim construction

order, and apply Alice’s two-part test to those claims; no inquiry into underlying

factual information is needed. See Content Extraction, 776 F.3d at 1349 (holding

that § 101 determinations may be made at the pleading stage, prior to development

of the factual record); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–15 (Fed.

Cir. 2014) (applying the two-part Alice framework by conducting an “examination of

the claim limitations” on their face). There are therefore no reasonably disputable

material facts in this case to which the clear-and-convincing standard might be




                                         11
applied. 4 Cf. 01 Communique Lab., Inc. v. Citrix Sys., Inc., 151 F. Supp. 3d 778, 787

(N.D. Ohio 2015) (explaining that disagreements about the application of the Alice

framework “do not constitute disputes of fact subject to an evidentiary standard of

proof”).

       Having addressed this threshold question and concluded that the clear-and-

convincing standard does not—indeed, could not—apply to the present issues in this

case, the Court now turns to the merits of HP’s motion for summary judgment.

II.    “Abstract Idea” Analysis

       In support of its motion, HP argues that the asserted claims of the ’713

Patent are patent-ineligible under Alice because they are directed to the

noninventive abstract idea of “reorganizing data (e.g. a document file) and

presenting the data for manual reconciliation.” 5 Def.’s Br. at 1–2. Berkheimer

disagrees with HP’s characterization of the claims, contending that HP “does not

account for the [claims’] core elements and limitations.” Pl.’s Resp. at 4.



4      Berkheimer incorrectly treats the issues of whether a claim is directed to an
“abstract idea” and whether a claim contains an “inventive concept” as factual questions to
which the clear-and-convincing standard should apply. See Pl.’s Resp. at 2 & n.4.
Relatedly, Berkheimer argues that HP’s Local Rule 56.1 Statement contains insufficient
information to support a finding for HP on these “factual” questions. Id. at 15. But as
noted above, the “abstract idea” and “inventive concept” analyses speak to matters of law.
As such, Berkheimer’s arguments about the sufficiency of HP’s Local Rule 56.1 Statement
are unavailing.

5      HP further argues that the asserted claims would have also been patent-ineligible
under the pre-Alice “machine-or-transformation” test for patent eligibility. See Def.’s Br. at
14–15, ECF No. 155-1. But as the Federal Circuit has explained, “it is clear today” that the
machine-or-transformation test is not dispositive of the patent eligibility of computer-
implemented method claims post-Alice. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d
1245, 1255–56 (Fed. Cir. 2014). HP’s alternative machine-or-transformation argument is
therefore only an ancillary issue that the Court need not address.



                                             12
       Under the first step of Alice, the Court must determine whether the claims at

issue are directed to an abstract idea. 134 S. Ct. at 2355–57. Alice itself did not

“delimit the precise contours” of what constitutes an “abstract idea,” id. at 2357,

and “it is not always easy to determine the boundary between abstraction and

patent-eligible subject matter.” Internet Patents Corp. v. Active Network, Inc., 790

F.3d 1343, 1347 (Fed. Cir. 2015).          Thus, the Court must rely upon “[r]ecent

precedent illustrat[ing] this boundary in a variety of factual circumstances.” Id. In

determining whether a claim is drawn to an abstract idea, it is “sufficient to

compare claims at issue to those claims already found to be directed to an abstract

idea in previous cases.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed.

Cir. 2016).

       As stated above, Claim 1 of the ’713 Patent, which the Court treats as

representative, recites “[a] method of archiving an item in a computer processing

system” comprising four steps. 6 First, a document or graphic must be “presented” to

a “parser,” which can be any computer program that converts source code into object


6      The Court treats Claim 1 as representative for two reasons. First, Claim 1 is the
only independent claim that Berkheimer asserts. The remaining asserted claims are
dependent claims that add only minor limitations and that are directed to the same core set
of features as Claim 1. See Content Extraction, 776 F.3d at 1348 (holding that the district
court “correctly determined that addressing each claim of the asserted patents was
unnecessary” when all claims were “substantially similar and linked to the same abstract
idea”). Second, Berkheimer himself treats Claim 1 as representative by focusing all of his
primary arguments on Claim 1’s language. See Pl.’s Resp. at 5–13. Berkheimer includes a
short paragraph in which he asserts that Claim 1 is not representative, but this assertion is
conclusory. Id. at 13. Berkheimer advances no arguments persuading the Court that “any
limitation in any of the dependent claims . . . bears on the [Alice] inquiry.” Nextpoint, 2016
WL 3181705, at *3 n.2 (treating an independent claim as representative of the dependent
claims where plaintiff failed to advance arguments that the independent claim was not
representative).



                                             13
code. Second, the program processes the document by “parsing” it into “a plurality

of multi-part object structures,” some of which are given “searchable information

tags.”     Third, these object structures are analyzed and compared to “object

structures previously stored in the archive.”        At this step of the process,

predetermined standards and user-defined rules instruct the computer program

regarding the types of comparisons to make.         Fourth, and finally, the object

structures are “presented” for “manual reconciliation” to correct any errors or

“variance,” also in accordance with predetermined standards and user-defined rules.

’713 Patent, col. 47 ll.9–21.

         At their core, these four steps describe instructions for using a generic

computer to collect, organize, compare, and present data for reconciliation prior to

archiving. Claims that are based on these types of conventional data-gathering

activities are unquestionably directed to an abstract idea under the first part of the

Alice framework, as the Federal Circuit has concluded in examining claims similar

to those at issue here. For example, in Content Extraction & Transmission LLC v.

Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343 (Fed. Cir. 2014), the Federal Circuit

considered claims that it summarized as reciting a method for “extracting data from

hard copy documents using an automated digitizing unit such as a scanner,”

“recognizing specific information from the extracted data,” and “storing that

information in a memory” to allow an ATM to recognize information on checks. Id.

at 1345. In holding the claims patent-ineligible under § 101, the court characterized

them as directed to the “indisputably well-known” abstract idea of “collecting” data,




                                         14
“recognizing” certain data within the collected data set, and “storing that recognized

data in a memory.” Id. at 1347.

      Although they operate in the context of archiving rather than consumer

banking, the asserted claims of the ’713 Patent are closely analogous to the claims

in Content Extraction because they are also directed to the abstract idea of

collecting and analyzing stored data.      Berkheimer disagrees, arguing that the

claims are not abstract because they include “transformative” core features such as

a “parser,” “searchable information tags,” and the instruction to “parse” documents

into “a plurality of multi-part object structures.” Pl.’s Resp. at 5. But these features

involve conventional data-gathering steps that are not meaningfully distinguishable

from the core features of the claims in Content Extraction.             Nor are they

meaningfully distinguishable from the numerous other claimed methods of

gathering, organizing, analyzing, or displaying data that the Federal Circuit has

held to be directed to patent-ineligible abstract ideas. See FairWarning IP, LLC v.

Iatric Systems, Inc., No. 2015-1985, 2016 WL 5899185, at *1 (Fed. Cir. Oct. 11,

2016) (method for detecting fraud by recording patient data, analyzing the data

according to predetermined rules, and creating notifications upon detection of

misuse was patent-ineligible); Elec. Power Grp. v. Alstrom S.A., 830 F.3d 1350,

1351–52 (Fed. Cir. 2016) (method for “performing real-time performance monitoring

of an electric power grid by collecting data from multiple data sources, analyzing

the data, and displaying the results” was patent-ineligible); In re TLI Commc’ns

LLC Patent Litig., 823 F.3d 607, 609–10 (Fed. Cir. 2016) (method for assigning




                                          15
classification data to digital images and organizing the images on a server based on

the      classification   information   was   patent-ineligible);   OIP   Techs.,   Inc.   v.

Amazon.com, Inc., 788 F.3d 1359, 1360–62 (Fed. Cir. 2015) (method for using

various “data-gathering steps” to enable automated price-optimization of products

for sale was patent-ineligible); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1351–

55 (Fed. Cir. 2014) (method of using data-gathering functions of a computer

program to facilitate commercial transactions was patent-ineligible); Digitech Image

Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1347, 1350–51 (Fed. Cir.

2014) (method for “creating a device profile within a digital image processing

system” by gathering data and “organizing this [data] into a new form” was patent-

ineligible).    These Federal Circuit precedents provide abundant support for the

conclusion that Claim 1 of the ’713 Patent, which describes steps for collecting,

organizing, comparing, and presenting data, is directed to an abstract idea under

Alice.

          The additional steps described in the asserted dependent claims are likewise

drawn to abstract ideas. Specifically, Claim 2 adds to Claim 1 by allowing a human

to “manually edit[ ]” items.       Claim 3 recites the step of converting data to a

“standardized format” before inputting it into the generic program described in

Claim 1.       Claim 4 recites “storing a reconciled object structure in the archive

without substantial redundancy”—in other words, efficiently storing information in

an archive.      Claim 5 recites editing items by copying a one-time change across

multiple archived items. In turn, Claim 6 recites the output of an item edited as




                                              16
described in Claim 5, and Claim 7 recites the output of not one but a “plurality” of

such items. Finally, Claim 9 adds to Claim 1 by reciting the step of compiling data

in a computer archive. ’713 Patent, col.47 ll.22–55. These dependent claims do not

place any meaningful limitation on the method described in Claim 1, because they

are drawn to the abstract ideas of editing data manually (Claims 2 and 5),

formatting and storing data (Claims 3, 4, and 9), and editing data in a

straightforward copy-and-paste fashion (Claims 5, 6, and 7). Cf. Elec. Power Grp.,

830 F.3d at 1351–52; Content Extraction, 776 F.3d at 1345–47.

      In disputing that the asserted claims are drawn to abstract ideas,

Berkheimer relies on the Federal Circuit’s recent decision in Enfish, LLC v.

Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). In Enfish, the Federal Circuit

considered a claim describing “an innovative logical model for a computer database”

containing a “self-referential property.” Id. at 1330. This “self-referential” logical

model had two features not found in conventional database models: it was capable

of “stor[ing] all entity types in a single table,” rather than requiring separate tables,

and it could “define the table’s columns by rows in that same table,” thus giving the

model its “self-referential” property. Id. at 1332; see also id. at 1330–34 (comparing

the structure of conventional versus self-referential logical models in further detail).

The court concluded that the claim was not directed to a mere “abstract idea”

because it was “focus[ed] . . . on the specific asserted improvement in computer

capabilities (i.e. the self-referential table for a computer database).” Id. at 1336.




                                           17
      Pointing to this holding, Berkheimer contends that Enfish stands for the far-

reaching proposition that “any improvement to computer functionality itself

bypasses the Alice step 1 abstract idea ineligibility exception.”          Pl.’s Not.

Supplemental Authority at 1, ECF No. 165. Berkheimer’s argument relies on a

misreading of Enfish. It is true that the Enfish court characterized the first step of

Alice as an inquiry into whether the claims at issue were “directed to an

improvement to computer functionality versus [ ] directed to an abstract idea.”

Enfish, 822 F.3d at 1335. But Enfish did not go so far as to hold that any method

purporting to improve computer functionality is patent-eligible under Alice. See id.

(explaining that only “some improvements in computer-related technology” are “not

abstract, such as a chip architecture, an LED display, and the like”) (emphasis

added). Moreover, the decision did nothing to unsettle past Federal Circuit case law

holding that claims calling for the addition of “conventional computer components to

well-known business practices” are drawn to an abstract idea, id. at 1338, even when

those claims purport to improve computer functionality through increased speed or

efficiency. See, e.g., Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d

1363, 1367 (Fed. Cir. 2015) (“Nor, in addressing the second step of Alice, does

claiming the improved speed or efficiency inherent with applying the abstract idea on

a computer provide a sufficient inventive concept.”); Digitech, 758 F.3d at 1347–48

(holding that a method claim reciting an “abstract process of gathering and

combining data” was patent-ineligible even though it aimed to improve the accuracy

of imaging devices). Here, the claims in the ’713 Patent purport to improve digital




                                         18
archiving by “promot[ing] efficiency,” “achiev[ing] object integrity,” and “reduc[ing]

turnaround time and costs.” ’713 Patent, col.2 ll.38–52, col.3 ll.40–50. These types of

generic technological improvements can result from virtually any computer

implementation of conventional business methods. The Court therefore disagrees

with Berkheimer that its claims are directed to the kinds of specific, concrete,

nonconventional improvements that made the claims in Enfish patent-eligible.

      The asserted claims of the ’713 Patent are distinguishable from the Enfish

claims in other ways as well. In Enfish, the claims at issue provided a specific, step-

by-step algorithm instructing how to set up the self-referential data table covered

by the plaintiff’s patent. Enfish, 822 F.3d at 1336–37 (providing the relevant claim

language); id. at 1337 (“Here, the claims are not simply directed to any form of

storing tabular data, but instead are specifically directed to a self-referential table

for a computer database.”).     In contrast, the claims of the ’713 Patent provide

broadly phrased instructions to “present” a document to a parser, “parse” the

document, “evaluate” the document after it has been parsed, and “present” the

evaluated data to a person for “manual reconciliation.” ’713 Patent, col.47 ll.9–21.

They offer no specific guidance as to how one might actually create a computer

program or a computer processing system capable of carrying out these generic

tasks. Cf. TLI, 823 F.3d at 612–15 (distinguishing Enfish on similar grounds and

holding that a method claim for a server “described simply in terms of performing

generic computer functions such as storing, receiving, and extracting data” was

directed to a patent-ineligible abstract idea). In light of these significant differences




                                           19
in the nature of the asserted claims, the Court finds that Enfish does not control the

outcome of this case.

III.   “Inventive Concept” Analysis

       Because the representative claim of the ’713 Patent is directed to the abstract

idea of collecting, organizing, comparing, and presenting data, the Court must next

consider whether the claims contain an “inventive concept sufficient to transform

the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at

2357 (internal quotation marks omitted).       Berkheimer argues that the claims

include an inventive concept because they solve a problem “necessarily rooted in

computer technology” and because they are “innovative enough to override the

routine and conventional use of the computer.” Pl.’s Resp. at 6.

       Berkheimer’s arguments are framed in language drawn from the Federal

Circuit’s decision in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed.

Cir. 2014). In that case, the Federal Circuit considered a computer-implemented

method patent that claimed “systems and methods of generating a composite web

page that combine[d] certain visual elements [such as logos, colors, and fonts] of a

‘host’ website with content of a third-party merchant.”         Id. at 1248.    Upon

“activation of a hyperlink on a host website,” these systems directed web users to a

composite website that “retain[ed] the host website’s ‘look and feel,’” rather than

taking users to a website wholly separate from the site of the original host. Id. at

1248–49.    The Federal Circuit held that these methods included an inventive

concept because they described a “solution [ ] necessarily rooted in computer

technology in order to overcome a problem specifically arising in the realm of


                                         20
computer networks” (namely, the problem of retaining website visitors) and because

they “overr[ode] the routine and conventional sequence of events ordinarily

triggered by the click of a hyperlink.” Id. at 1257–58.

      Berkheimer compares his claims to the claims in DDR Holdings by

emphasizing that the ’713 Patent “present[s] solutions to problems in computerized

digital asset management systems, including: redundancy, one-to-many editing, and

efficient digital asset control and usage.” Pl.’s Resp. at 7. Yet this description of the

claims undercuts Berkheimer’s own argument that the claims solve problems

“necessarily rooted in computer technology.”       Id. at 6.    The need to minimize

redundancy in archival systems and to increase efficiency in editing, control, and

usage of archived items is a challenge that by no means arises uniquely in the field

of computer technology. Rather, it is a challenge that arises in any archival system,

regardless of whether a computer is involved.

      Moreover, instead of describing a process that overrides the routine and

conventional use of a computer, each of the independent and dependent claims

describes steps that employ only “well-understood, routine, and conventional”

computer functions. Content Extraction, 776 F.3d at 1348 (citing Alice, 134 S. Ct. at

2359). Conventional steps limited to a “particular technological environment” and

involving the use of a generic computer program to collect, store, analyze, edit, or

present data do not contain an inventive concept sufficient to render the claims

patent-eligible. Alice, 134 S. Ct. at 2358 (quoting Bilski v. Kappos, 561 U.S. 593,

610–11 (2010)); see also Tranxition, 2016 WL 6775967, at *3 (holding that method




                                           21
claims for automatically migrating user information between two computers did not

include an inventive concept, even though the computers performed the task

differently than a human); Content Extraction, 776 F.3d at 1347–48 (holding that

method claims did not include an inventive concept when they focused primarily on

computerized “data collection, recognition, and storage”); Digitech, 758 F.3d at 1351

(holding that claims did not contain an inventive concept when they described a

method for digitally “gathering and combining data” and “organizing this

information into a new form”). Berkheimer’s arguments based on DDR Holdings

are therefore unpersuasive. 7

       Finally, Berkheimer contends that the asserted claims are inventive because

they are written with the “requisite degree of specificity.” Pl.’s Resp. at 6, 8. This

last argument is likewise unpersuasive. The claims of the ’713 Patent, while rife

with technical terms, recite the claimed methods at a relatively high level of

generality. They neither disclose a specific algorithm instructing how the methods

are to be implemented nor require the use of any particular computer hardware,


7      After the briefing on the present motion for summary judgment concluded, the
Federal Circuit decided numerous § 101 cases, three of which involved method claims
deemed to be patent-eligible. See Amdocs (Israel) Ltd. v. Openet Telecom, Inc., No. 2015-
1180, 2016 WL 6440387, at *1, 9–15 (Fed. Cir. Nov. 1, 2016) (methods of metering network
bandwidth usage were patent-eligible); McRO, Inc. v. Bandai Namco Games Am. Inc., No.
2015-1080, 2016 WL 4896481, at *7–10 (Fed. Cir. Sept. 13, 2016) (method of programming
a computer to produce accurate “lip synchronization and facial expressions in animated
characters” was patent-eligible); Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC,
827 F.3d 1341, 1351–52 (Fed. Cir. 2016) (method for “filter[ing] content on the Internet that
overcomes existing problems with other Internet filtering systems” was patent-eligible).
Based on its own review of the Federal Circuit’s recent decisions, the Court concludes that
Berkheimer’s asserted claims are distinguishable from the claims in these three cases for
the same reasons that his claims are distinguishable from the claims in Enfish, discussed
supra, and DDR Holdings.



                                             22
software, or “parser.” As such, “[t]hough lengthy and numerous, the claims do not

go beyond requiring the collection, analysis, and display of available information” in

the field of digital archiving, “stating those functions in general terms, without

limiting them to technical means for performing the functions that are arguably an

advance over conventional computer and network technology.” Elec. Power, 830

F.3d at 1351. Without offering a specific, concrete contribution to the technology of

digital archiving, the asserted independent and dependent claims cannot be said to

contain an inventive concept rendering them patent-eligible.

                                    Conclusion

      For the reasons stated herein, the Court finds that Claims 1–7 and 9 of the

’713 Patent are invalid for lack of patent eligibility under 35 U.S.C. § 101.

Defendant Hewlett-Packard Company’s motion for summary judgment [155] is

therefore granted. This case is hereby terminated.

IT IS SO ORDERED.                      ENTERED        12/12/16



                                       __________________________________
                                       John Z. Lee
                                       United States District Judge




                                         23
EXHIBIT E
1360                      881 FEDERAL REPORTER, 3d SERIES


                                                2. Patents O817
       Steven E. BERKHEIMER,                        Patent claims must particularly point
           Plaintiff-Appellant                  out and distinctly claim the subject matter
                     v.                         regarded as the invention. 35 U.S.C.A.
     HP INC., fka Hewlett-Packard               § 112.
         Company, Defendant-
                                                3. Patents O816
               Appellee
                                                     Lack of definiteness renders patent
                 2017-1437
                                                claims invalid. 35 U.S.C.A. § 112.
     United States Court of Appeals,
             Federal Circuit.                   4. Patents O816
                                                     Patent claims, viewed in light of the
        Decided: February 8, 2018
                                                specification and prosecution history, must
Background: Patentee brought action for
                                                inform those skilled in the art about the
infringement of patent that described
                                                scope of the invention with reasonable cer-
methods for digitally processing and ar-
                                                tainty. 35 U.S.C.A. § 112.
chiving files. The United States District
Court for the Northern District of Illinois,    5. Patents O822
No. 1:12-cv-09023, John Z. Lee, J., 2015
                                                     District court did not clearly err in
WL 4999954 and 224 F.Supp.3d 635, con-
                                                finding, based on alleged infringer’s expert
strued patent, ruled claims were invalid,
                                                declaration in infringement action, that
and granted summary judgment to alleged
                                                term ‘‘minimal redundancy’’ was indefinite,
infringer. Patentee appealed.
                                                and thus rendered invalid claim in patent
Holdings: The Court of Appeals, Moore,          describing methods for digitally processing
Circuit Judge, held that:                       and archiving files; claim language was not
(1) district court did not clearly err in       reasonably clear as to what level of redun-
    finding, based on alleged infringer’s ex-   dancy was acceptable for archive, specifi-
    pert declaration, that term ‘‘minimal       cation used inconsistent terminology to de-
    redundancy’’ was indefinite;                scribe level of redundancy, prosecution
(2) patent claims were directed to abstract     history did not add clarity, and alleged in-
    ideas of parsing, comparing, storing,       fringer’s expert opined that, given this
    and/or editing data; but                    lack of explanation and specific examples
(3) genuine issue of material fact existed      of term, patent did not inform skilled arti-
    as to whether some of those claims          san of meaning of minimal redundancy
    contained transformative inventive con-     with reasonable certainty. 35 U.S.C.A.
    cept.                                       § 112.

Affirmed in part, vacated in part, and re-      6. Courts O96(7)
manded.
                                                     In patent appeals, the law of the re-
                                                gional circuit applies to issues not unique
1. Patents O1970(3)                             to patent law.
    Court of Appeals reviews indefinite-
ness determinations in a patent infringe-       7. Patents O1970(4)
ment action de novo except for necessary             Patent eligibility is ultimately an issue
subsidiary fact findings, which are re-         of law that Court of Appeals reviews de
viewed for clear error. 35 U.S.C.A. § 112.      novo. 35 U.S.C.A. § 101.
                               BERKHEIMER v. HP INC.                                      1361
                               Cite as 881 F.3d 1360 (Fed. Cir. 2018)

8. Patents O471                                    as an ordered combination to determine
    Patent eligibility inquiry may contain         whether the additional elements transform
underlying issues of fact.                         the nature of the claim into a patent-
                                                   eligible application. 35 U.S.C.A. § 101.
9. Patents O441
     Courts may treat a patent claim as            13. Patents O460
representative of patent eligibility in cer-
                                                         Claims in patent for methods for digi-
tain situations, such as if the patentee does
                                                   tally processing and archiving files were
not present any meaningful argument for
                                                   directed to abstract ideas of parsing, com-
the distinctive significance of any claim
limitations not found in the representative        paring, storing, and/or editing data, and
claim or if the parties agree to treat a           thus claims were patent ineligible absent
claim as representative. 35 U.S.C.A.               additional inventive concept; specification
§ 101.                                             described parser that determined and ex-
                                                   tracted components of standardized docu-
10. Patents O1957                                  ment or item representation and reassem-
     Patentee preserved argument that de-          bled components into composite output
pendent claims were separately patent eli-         files, and while parser transformed data
gible, on appeal from summary judgment             from source to object code, this did not
for alleged infringer in action for infringe-      demonstrate non-abstractness without im-
ment of patent that described methods for          provement in computer functionality. 35
digitally processing and archiving files,          U.S.C.A. § 101.
where patentee maintained that limitations
included in dependent claims bore on pat-          14. Patents O455
ent eligibility and he never agreed to make
                                                        Claims directed to abstract idea con-
independent claim representative, but, to
                                                   tain inventive concept and thus are patent
the contrary, made arguments addressed
                                                   eligible when the claim limitations involve
to reducing redundancy and enabling one-
                                                   more than performance of well-understood,
to-many editing that were not recited in
                                                   routine, and conventional activities previ-
independent claim. 35 U.S.C.A. § 101.
                                                   ously known to the industry.
11. Patents O452
     Because patent protection does not            15. Patents O455
extend to claims that monopolize the                    In determining whether claims direct-
building blocks of human ingenuity, claims         ed to abstract idea contain inventive con-
directed to laws of nature, natural phe-           cept and thus are patent eligible, determi-
nomena, and abstract ideas are not patent          native question of whether a claim element
eligible. 35 U.S.C.A. § 101.                       or combination of elements is well-under-
12. Patents O452, 455                              stood, routine and conventional to a skilled
     To distinguish between claims that            artisan in the relevant field is a question of
claim patent ineligible subject matter and         fact. 35 U.S.C.A. § 101.
those that integrate the building blocks of
                                                   16. Patents O1119
human ingenuity into something more,
court first determines whether the claims               Any fact that is pertinent to patent
at issue are directed to a patent-ineligible       invalidity conclusion must be proven by
concept, and if so, court considers the ele-       clear and convincing evidence.         35
ments of each claim both individually and          U.S.C.A. § 101.
1362                    881 FEDERAL REPORTER, 3d SERIES


17. Patents O471                                   Appeal from the United States District
                                                 Court for the Northern District of Illinois
    Like indefiniteness, enablement, or
                                                 in No. 1:12-cv-09023, Judge John Z. Lee.
obviousness, whether a claim recites pat-
ent eligible subject matter is a question of       JAMES P. HANRATH, Much Shelist, PC,
law which may contain underlying facts.          Chicago, IL, argued for plaintiff-appellant.
35 U.S.C.A. § 101.                               Also represented by MICHAEL JOHN FEMAL;
                                                 PAUL SKIERMONT, Skiermont Derby LLP,
18. Patents O1935(5)                             Dallas, TX.
     When there is no genuine issue of             WILLIAM R. PETERSON, Morgan, Lewis &
material fact regarding whether an ab-           Bockius LLP, Houston, TX, argued for
stract-idea directed claim element or            defendant-appellee. Also represented by
claimed combination is well-understood,          THOMAS R. DAVIS, DAVID JACK LEVY; JASON
routine, and conventional to a skilled arti-     C. WHITE, NICHOLAS A. RESTAURI, Chicago,
san in the relevant field, patent eligibility    IL.
can be decided on summary judgment as a            Before Moore, Taranto, and Stoll,
matter of law. 35 U.S.C.A. § 101.                Circuit Judges.

19. Patents O460                                   Moore, Circuit Judge.
     Claims in patent for methods for digi-        Steven E. Berkheimer appeals the Unit-
tally processing and archiving files, which      ed States District Court for the Northern
were directed to abstract idea of parsing        District of Illinois’ summary judgment
and comparing data, lacked transformative        holding claims 1–7 and 9 of U.S. Patent
inventive concept, and thus claims were          No. 7,447,713 (’713 patent) invalid as ineli-
patent ineligible; claim did not recite any      gible under 35 U.S.C. § 101. Mr. Berk-
of the purportedly unconventional activi-        heimer also appeals the district court’s
ties disclosed in specification, such as elim-   decision holding claims 10–19 of the ’713
inating redundancy of stored object struc-       patent invalid for indefiniteness. For the
tures or effecting a one-to-many change of       reasons discussed below, we affirm-in-part,
linked documents within an archive. 35           vacate-in-part, and remand for further pro-
U.S.C.A. § 101.                                  ceedings.

20. Patents O1935(5)                                             BACKGROUND
                                                    The ’713 patent relates to digitally pro-
      Genuine issue of material fact existed
                                                 cessing and archiving files in a digital as-
as to whether claims that were directed to
                                                 set management system. ’713 patent at
abstract ideas of parsing, comparing, stor-
                                                 1:11–12. The system parses files into multi-
ing, and/or editing data had transformative
                                                 ple objects and tags the objects to create
inventive concept and thus were patent
                                                 relationships between them. Id. at 1:13–18,
eligible, precluding summary judgment in         16:26–36. These objects are analyzed and
action for infringement of patent for meth-      compared, either manually or automatical-
ods for digitally processing and archiving       ly, to archived objects to determine wheth-
files. 35 U.S.C.A. § 101.                        er variations exist based on predetermined
                                                 standards and rules. Id. at 13:14–20, 16:37–
Patents O2091
                                                 51. This system eliminates redundant stor-
    7,447,713. Invalid in Part.                  age of common text and graphical ele-
                               BERKHEIMER v. HP INC.                                      1363
                               Cite as 881 F.3d 1360 (Fed. Cir. 2018)

ments, which improves system operating             tion history, must provide objective bound-
efficiency and reduces storage costs. Id. at       aries for those of skill in the art.’’). This
2:53–55, 16:52–54. The relationships be-           standard ‘‘mandates clarity, while recog-
tween the objects within the archive allow         nizing that absolute precision is unattaina-
a user to ‘‘carry out a one-to-many editing        ble.’’ Nautilus, 134 S.Ct. at 2129. ‘‘Claim
process of object-oriented data,’’ in which a      language employing terms of degree has
change to one object carries over to all           long been found definite where it provided
archived documents containing the same             enough certainty to one of skill in the art
object. Id. at 15:65–16:2, 16:52–60.               when read in the context of the invention.’’
   Mr. Berkheimer sued HP Inc. in the              Interval Licensing, 766 F.3d at 1370.
Northern District of Illinois, alleging in-
                                                      [5] The district court analyzed the
fringement of claims 1–7 and 9–19 of
                                                   term ‘‘archive exhibits minimal redundan-
the ’713 patent. Following a Markman
                                                   cy’’ in claim 10 and determined that the
hearing, the district court concluded that
                                                   intrinsic evidence ‘‘leaves a person skilled
the term ‘‘archive exhibits minimal redun-
                                                   in the art with a highly subjective meaning
dancy’’ in claim 10 is indefinite and ren-
                                                   of ‘minimal redundancy.’ ’’ Berkheimer v.
ders claim 10 and its dependents invalid.
                                                   Hewlett-Packard Co., 2015 WL 4999954, at
HP moved for summary judgment that
                                                   *9–10 (N.D. Ill. Aug. 21, 2015). It relied on
claims 1–7 and 9 are patent ineligible un-
                                                   the declaration of HP’s expert, Dr. Schon-
der 35 U.S.C. § 101, and the district court
                                                   feld, to find that an ordinarily skilled arti-
granted the motion. Mr. Berkheimer ap-
                                                   san would not have known what the term
peals. We have jurisdiction under 28
                                                   ‘‘minimal redundancy’’ meant in claim 10.
U.S.C. § 1295(a)(1).
                                                   Id. at *10. We hold that the district court’s
                  DISCUSSION                       subsidiary factual finding based on Dr.
                                                   Schonfeld’s declaration was not clearly er-
             I.   Indefiniteness
                                                   roneous and affirm its indefiniteness deter-
   [1–4] We review indefiniteness deter-           mination for claims 10–19.
minations de novo except for necessary
                                                      We look first to the language of the
subsidiary fact findings, which we review
                                                   claim to determine whether the meaning of
for clear error. Cox Commc’ns v. Sprint
                                                   ‘‘minimal redundancy’’ is reasonably clear.
Commc’n Co., 838 F.3d 1224, 1228 (Fed.
                                                   Claim 10 recites ‘‘a storage medium, and a
Cir. 2016). Under 35 U.S.C. § 112, patent
                                                   set of executable instructions for establish-
claims must ‘‘particularly point[ ] out and
                                                   ing an archive of documents represented
distinctly claim[ ] the subject matter’’ re-
                                                   by linked object oriented elements stored
garded as the invention. A lack of definite-
                                                   in the medium, wherein the archive exhib-
ness renders the claims invalid. Nautilus,
                                                   its minimal redundancy with at least some
Inc. v. Biosig Instruments, Inc., ––– U.S.
                                                   elements linked to pluralities of the ele-
––––, 134 S.Ct. 2120, 2125, 189 L.Ed.2d 37
                                                   ments.’’ Claims 11–19 depend from claim
(2014). Claims, viewed in light of the speci-
                                                   10 and therefore include the same limita-
fication and prosecution history, must ‘‘in-
                                                   tion. This claim language is not reasonably
form those skilled in the art about the
                                                   clear as to what level of redundancy in the
scope of the invention with reasonable cer-
                                                   archive is acceptable.
tainty.’’ Id. at 2129; see Interval Licensing
LLC v. AOL, Inc., 766 F.3d 1364, 1371                The specification uses inconsistent ter-
(Fed. Cir. 2014) (‘‘The claims, when read in       minology to describe the level of redun-
light of the specification and the prosecu-        dancy that the system achieves. For exam-
1364                     881 FEDERAL REPORTER, 3d SERIES


ple, it describes ‘‘minimiz[ing] redundant        opined that the patent does not inform a
objects,’’ ’713 patent at 16:50–51, ‘‘eliminat-   skilled artisan of the meaning of ‘‘archive
ing redundancy,’’ id. at 16:52, and ‘‘reduc-      exhibits minimal redundancy’’ with reason-
ing redundancies,’’ id. at 15:18–19. The          able certainty. Mr. Berkheimer did not
only example included in the specification        provide the court with expert testimony of
is an archive that exhibits no redundan-          his own. While Dr. Schonfeld’s explanation
cy. ’713 patent at 13:5–13. The claim lan-        for his opinion was brief, it was not clear
guage, however, does not require elimina-         error for the district court to find that a
tion of all redundancies from the archive.        skilled artisan would not have known the
For example, the specification discloses          meaning of ‘‘minimal redundancy’’ with
providing users with ‘‘user interfaces and        reasonable certainty.
tools for examining and choosing the elimi-          Mr. Berkheimer’s argument that ‘‘the
nation of document and document element           archive’’ provides an objective baseline to
redundancies.’’ Id. at 6:60–65 (emphasis          measure what exhibits ‘‘minimal redundan-
added). Indeed, Mr. Berkheimer acknowl-           cy’’ misses the point. He is correct that it
edges that ‘‘the invention attempts to mini-      is ‘‘the archive’’ that must exhibit ‘‘minimal
mize redundancy but may not in all cases          redundancy,’’ but the issue is not what
achieve absolute [elimination of] redundan-       must exhibit minimal redundancy, but
cy.’’ Appellant Br. at 64. The specification      rather how much is minimal. Mr. Berk-
contains no point of comparison for skilled       heimer’s only arguments on this point are
artisans to determine an objective bound-         that terms of degree are not required to
ary of ‘‘minimal’’ when the archive includes      have an objective boundary and a contrary
some redundancies. Sonix Tech. Co., Ltd.          holding would invalidate a large swath of
v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1379       patents relying on terms of degree such as
(Fed. Cir. 2017) (holding that specific ex-       ‘‘minimal’’ or ‘‘substantial.’’ Our case law is
amples in the specification provided              clear that the objective boundaries re-
‘‘points of comparison’’ that helped form an      quirement applies to terms of degree. In
objective standard of the claim’s scope).         Sonix, we held that the term ‘‘visually
   The prosecution history does not add           negligible’’ had an objective baseline to
clarity. In response to an indefiniteness         interpret the claims. 844 F.3d at 1378. In
rejection during prosecution, Mr. Berk-           Interval Licensing, we held that the
heimer explained that the claim ‘‘desires to      phrase ‘‘unobtrusive manner’’ lacked objec-
eliminate redundancy’’ but includes the           tive boundaries. 766 F.3d at 1371. We do
word ‘‘minimal’’ because ‘‘to eliminate all       not hold that all terms of degree are indef-
redundancy in the field of the claimed            inite. We only hold that the term ‘‘minimal
invention is not likely.’’ J.A. 656. This does    redundancy’’ is indefinite in light of the
not explain how much redundancy is per-           evidence in this case.
mitted.                                             Accordingly, we affirm the district
   In light of the lack of objective boundary     court’s determination that claims 10–19 are
or specific examples of what constitutes          invalid as indefinite.
‘‘minimal’’ in the claims, specification, and
prosecution history, the district court                      II.   Patent Eligibility
properly considered and relied on extrinsic         [6–8] In patent appeals, we apply the
evidence. Relying on the specification’s          law of the regional circuit, here the Sev-
lack of explanation and specific examples         enth Circuit, to issues not unique to patent
of this term, HP’s expert Dr. Schonfeld           law. AbbVie Deutschland GmbH & Co.,
                                     BERKHEIMER v. HP INC.                                      1365
                                     Cite as 881 F.3d 1360 (Fed. Cir. 2018)

KG v. Janssen Biotech, Inc., 759 F.3d                    brief to HP’s motion for summary judg-
1285, 1295 (Fed. Cir. 2014). The Seventh                 ment, he argued that claim 1 is not repre-
Circuit reviews a grant of summary judg-                 sentative of the limitations found in the
ment de novo, drawing all reasonable in-                 dependent claims. J.A. 1280. In particular,
ferences in the light most favorable to the              he argued that limitations in claim 5 drawn
non-movant. Arnett v. Webster, 658 F.3d                  to effecting a one-to-many change add in-
742, 757 (7th Cir. 2011). Summary judg-                  ventive concepts. Id. Other portions of his
ment is appropriate when ‘‘there is no                   brief below argued that reducing redun-
genuine dispute as to any material fact and              dancy and enabling one-to-many editing
the movant is entitled to judgment as a                  are patent eligible concepts. See, e.g., J.A.
matter of law.’’ FED. R. CIV. P. 56(a). Patent           1278 (‘‘The innovative aspects of the claims
eligibility under 35 U.S.C. § 101 is ulti-               improve computerized digital asset and
mately an issue of law we review de novo.                content management systems by enabling
Intellectual Ventures I LLC v. Capital                   control of object and object relationship
One Fin. Corp., 850 F.3d 1332, 1338 (Fed.                integrity, reducing redundancy, [and] link-
Cir. 2017). The patent eligibility inquiry               ing objects to enable one to many edit-
may contain underlying issues of fact.                   ingTTTT Such improvements to computer
Mortg. Grader, Inc. v. First Choice Loan                 functionality are precisely the kind of im-
Servs. Inc., 811 F.3d 1314, 1325 (Fed. Cir.              provements that have been found patent
2016).                                                   eligible under Alice.’’ (internal citations
   [9, 10] First, we address whether Mr.                 omitted) ). Because claim 1 does not recite
Berkheimer waived his ability to argue                   reducing redundancy or enabling one-to-
that the dependent claims are separately                 many editing, we interpret these argu-
patent eligible. Courts may treat a claim                ments as applying to dependent claims 4–
as representative in certain situations,                 7, which include these limitations. Mr.
such as if the patentee does not present                 Berkheimer makes these same arguments
any meaningful argument for the distinc-                 to us on appeal.
tive significance of any claim limitations                  The district court stated that it was
not found in the representative claim or if              treating claim 1 as representative because
the parties agree to treat a claim as repre-             claim 1 is the only asserted independent
sentative. Elec. Power Grp., LLC v. Al-                  claim and Mr. Berkheimer focused ‘‘all of
stom S.A., 830 F.3d 1350, 1352 (Fed. Cir.                his primary arguments’’ on claim 1.1 Berk-
2016); Intellectual Ventures I LLC v. Sym-               heimer v. Hewlett-Packard Co., 224
antec Corp., 838 F.3d 1307, 1316 & n.9                   F.Supp.3d 635, 643 n.6 (N.D. Ill. Dec. 12,
(Fed. Cir. 2016). Because Mr. Berkheimer                 2016). Neither rationale justifies treating
maintained that limitations included in de-              claim 1 as representative. A claim is not
pendent claims 4–7 bear on patent eligibili-             representative simply because it is an in-
ty and never agreed to make claim 1 rep-                 dependent claim. Indeed, Mr. Berkheimer
resentative, we hold that arguments going                advanced meaningful arguments regarding
specifically to claims 4–7 are properly pre-             limitations found only in the dependent
served on appeal.                                        claims. In acknowledging that Mr. Berk-
   Mr. Berkheimer never agreed to make                   heimer focused his ‘‘primary arguments’’
claim 1 representative. In his opposition                on claim 1, the district court necessarily

1.     Though the district court stated it was treat-       analyzed the dependent claims.
     ing claim 1 as representative, it separately
1366                    881 FEDERAL REPORTER, 3d SERIES


recognized that he raised arguments re-              presenting an evaluated object struc-
garding the dependent claims. Thus, Mr.              ture for manual reconciliation at least
Berkheimer’s separate arguments regard-              where there is a predetermined vari-
ing claims 4–7 are not waived.                       ance between the object and at least
    [11, 12] Turning to the merits of the            one of a predetermined standard and
§ 101 inquiry, anyone who ‘‘invents or dis-          a user defined rule.
covers any new and useful process, ma-              The district court construed ‘‘parser’’ as
chine, manufacture, or composition of mat-       ‘‘a program that dissects and converts
ter, or any new and useful improvement           source code into object code’’ and ‘‘pars-
thereof’’ may obtain a patent. 35 U.S.C.         ing’’ as using such a program. J.A. 47. It
§ 101. Because patent protection does not        construed ‘‘evaluating the object structures
extend to claims that monopolize the             in accordance with object structures previ-
‘‘building blocks of human ingenuity,’’          ously stored in an archive’’ as ‘‘analyzing
claims directed to laws of nature, natural       the plurality of multi-part object struc-
phenomena, and abstract ideas are not            tures obtained by parsing and comparing
patent eligible. Alice Corp. Pty. Ltd. v.        it with object structures previously stored
CLS Bank Int’l, ––– U.S. ––––, 134 S.Ct.         in the archive to determine if there is
2347, 2354, 189 L.Ed.2d 296 (2014). The          variance between the object and at least
Supreme Court instructs courts to distin-        one of a predetermined standard and a
guish between claims that claim patent           user defined rule.’’ Id. These constructions
ineligible subject matter and those that         are not challenged on appeal.
‘‘integrate the building blocks into some-
thing more.’’ Id. ‘‘First, we determine             [13] At Alice step one, we must ‘‘de-
whether the claims at issue are directed         termine whether the claims at issue are
to’’ a patent-ineligible concept. Id. at 2355.   directed to a patent-ineligible concept.’’
If so, ‘‘we consider the elements of each        Alice, 134 S.Ct. at 2355. The district court
claim both individually and ‘as an ordered       held claim 1 is directed to the abstract
combination’ to determine whether the ad-        idea of ‘‘using a generic computer to col-
ditional elements ‘transform the nature of       lect, organize, compare, and present data
the claim’ into a patent-eligible applica-       for reconciliation prior to archiving.’’
tion.’’ Id. (quoting Mayo Collaborative          Berkheimer, 224 F.Supp.3d at 644. Mr.
Servs. v. Prometheus Labs., Inc., 566 U.S.       Berkheimer argues the district court char-
66, 78–79, 132 S.Ct. 1289, 182 L.Ed.2d 321       acterized the invention too broadly and
(2012) ).                                        simplistically, ignoring the core features of
  Independent claim 1 recites:                   the claims. We hold that claims 1–3 and 9
  1. A method of archiving an item in a          are directed to the abstract idea of pars-
  computer processing system comprising:         ing and comparing data; claim 4 is direct-
    presenting the item to a parser;             ed to the abstract idea of parsing, compar-
                                                 ing, and storing data; and claims 5–7 are
    parsing the item into a plurality of
                                                 directed to the abstract idea of parsing,
    multi-part object structures wherein
    portions of the structures have              comparing, storing, and editing data.
    searchable information tags associated         These claims are similar to claims we
    therewith;                                   held directed to an abstract idea in prior
    evaluating the object structures in ac-      cases. See, e.g., In re TLI Commc’ns LLC
    cordance with object structures previ-       Patent Litig., 823 F.3d 607, 613 (Fed. Cir.
    ously stored in an archive;                  2016); Content Extraction & Transmission
                               BERKHEIMER v. HP INC.                                      1367
                               Cite as 881 F.3d 1360 (Fed. Cir. 2018)

LLC v. Wells Fargo Bank, Nat’l Ass’n, 776          itation roots the claims in technology and
F.3d 1343, 1347 (Fed. Cir. 2014). In Con-          transforms the data structure from source
tent Extraction, the claims at issue gener-        code to object code. Limiting the invention
ally recited ‘‘a method of 1) extracting data      to a technological environment does ‘‘not
from hard copy documents using an auto-            make an abstract concept any less abstract
mated digitizing unit such as a scanner, 2)        under step one.’’ Intellectual Ventures I,
recognizing specific information from the          850 F.3d at 1340. That the parser trans-
extracted data, and 3) storing that infor-         forms data from source to object code does
mation in a memory.’’ 776 F.3d at 1345.            not demonstrate non-abstractness without
We held those claims were directed to the          evidence that this transformation improves
abstract idea of ‘‘1) collecting data, 2)          computer functionality in some way. See
recognizing certain data within the collect-       Visual Memory LLC v. NVIDIA Corp.,
ed data set, and 3) storing that recognized        867 F.3d 1253, 1258 (Fed. Cir. 2017) (‘‘[W]e
data in a memory.’’ Id. at 1347. Similarly,        must TTT ask whether the claims are di-
in TLI, the claims recited a ‘‘method for          rected to an improvement to computer
recording and administering digital im-            functionality versus being directed to an
ages,’’ which involved ‘‘recording images          abstract idea.’’ (internal quotations omit-
using a digital pick up unit in a telephone        ted) ); Enfish, LLC v. Microsoft Corp., 822
unit,’’ digitally storing them, transmitting       F.3d 1327, 1335–36 (Fed. Cir. 2016) (‘‘[T]he
the digital images and classification infor-       first step in the Alice inquiry in this case
mation to a server, and storing the digital        asks whether the focus of the claims [was]
images in the server based on the classifi-        on the specific asserted improvement in
cation information. 823 F.3d at 610. We            computer capabilities TTT or, instead, on a
held the claim at issue used only conven-          process that qualifies as an ‘abstract idea’
tional computer components to implement
                                                   for which computers are invoked merely as
the abstract idea of ‘‘classifying and stor-
                                                   a tool.’’). No such evidence exists on this
ing digital images in an organized man-
                                                   record. Indeed, Mr. Berkheimer admitted
ner.’’ Id. at 613. Here, the specification
                                                   that parsers had existed for years prior to
explains that the parser ‘‘determines and
                                                   his patent. J.A. 1106. Because the claims
extracts components of the standardized
                                                   are directed to an abstract idea, we pro-
document or item representation’’ and
                                                   ceed to the second step of the Alice inqui-
reassembles the components ‘‘into compos-
                                                   ry.
ite output files.’’ ’713 patent at 3:61–4:17.
Even though the parser separates the doc-              [14] At step two, we ‘‘consider the ele-
uments or items into smaller components            ments of each claim both individually and
than the claims determined to be abstract          ‘as an ordered combination’ to determine
in Content Extraction and TLI, the con-            whether the additional elements ‘transform
cept is the same. The parsing and compar-          the nature of the claim’ into a patent eligi-
ing of claims 1–3 and 9 are similar to the         ble application.’’ Alice, 134 S.Ct. at 2355
collecting and recognizing of Content Ex-          (quoting Mayo, 566 U.S. at 78–79, 132
traction, 776 F.3d at 1347, and the classify-      S.Ct. 1289). The second step of the Alice
ing in an organized manner of TLI, 823             test is satisfied when the claim limitations
F.3d at 613. Claim 4 adds the abstract             ‘‘involve more than performance of ‘well-
concept of storing, and claims 5–7 add the         understood, routine, [and] conventional ac-
abstract concept of editing.                       tivities previously known to the industry.’ ’’
  Mr. Berkheimer argues that the claims            Content Extraction, 776 F.3d at 1347–48
are not abstract because the ‘‘parsing’’ lim-      (quoting Alice, 134 S.Ct. at 2359).
1368                    881 FEDERAL REPORTER, 3d SERIES


   [15–17] The question of whether a            Extraction, 776 F.3d at 1349 (patent owner
claim element or combination of elements        conceded the argued inventive concept
is well-understood, routine and convention-     ‘‘was a routine function of scanning tech-
al to a skilled artisan in the relevant field   nology at the time the claims were filed’’);
is a question of fact. Any fact, such as this   Intellectual Ventures I LLC v. Capital
one, that is pertinent to the invalidity con-   One Bank (USA), 792 F.3d 1363, 1370
clusion must be proven by clear and con-        (Fed. Cir. 2015) (patent owner argued an
vincing evidence. See Microsoft Corp. v. i4i    ‘‘interactive interface’’ is ‘‘a specific appli-
Ltd. P’ship, 564 U.S. 91, 95, 131 S.Ct. 2238,   cation of the abstract idea that provides an
180 L.Ed.2d 131 (2011). Like indefinite-        inventive concept’’ and did not dispute that
ness, enablement, or obviousness, whether       the computer interface was generic).
a claim recites patent eligible subject mat-    Whether a claim recites patent eligible
ter is a question of law which may contain      subject matter is a question of law which
underlying facts. Akzo Nobel Coatings,          may contain disputes over underlying
Inc. v. Dow Chem. Co., 811 F.3d 1334, 1343      facts. Patent eligibility has in many cases
(Fed. Cir. 2016) (‘‘Indefiniteness is a ques-   been resolved on motions to dismiss or
tion of law that we review de novo, [ ]
                                                summary judgment. Nothing in this deci-
subject to a determination of underlying
                                                sion should be viewed as casting doubt on
facts.’’); Alcon Research Ltd. v. Barr
                                                the propriety of those cases. When there is
Labs., Inc., 745 F.3d 1180, 1188 (Fed. Cir.
                                                no genuine issue of material fact regarding
2014) (‘‘Whether a claim satisfies the en-
                                                whether the claim element or claimed com-
ablement requirement of 35 U.S.C. § 112
                                                bination is well-understood, routine, con-
is a question of law that we review without
                                                ventional to a skilled artisan in the rele-
deference, although the determination may
                                                vant field, this issue can be decided on
be based on underlying factual findings,
                                                summary judgment as a matter of law.
which we review for clear error.’’); Apple
Inc. v. Samsung Elecs. Co., Ltd., 839 F.3d         Here, the district court concluded that
1034, 1047 (Fed. Cir. 2016) (en banc) (‘‘Ob-    the claims do not contain an inventive con-
viousness is a question of law based on         cept under Alice step two because they
underlying facts.’’). We have previously        describe ‘‘steps that employ only ‘well-un-
stated that ‘‘[t]he § 101 inquiry ‘may con-     derstood, routine, and conventional’ com-
tain underlying factual issues.’ ’’ Mortg.      puter functions’’ and are claimed ‘‘at a
Grader, 811 F.3d at 1325 (emphasis in           relatively high level of generality.’’ Berk-
original) (quoting Accenture Global Servs.,     heimer, 224 F.Supp.3d at 647–48 (quoting
GmbH v. Guidewire Software, Inc., 728           Content Extraction, 776 F.3d at 1348). Mr.
F.3d 1336, 1341 (Fed. Cir. 2013) ). And the     Berkheimer argues portions of the specifi-
Supreme Court recognized that in making
                                                cation referring to reducing redundancy
the § 101 determination, the inquiry
                                                and enabling one-to-many editing contra-
‘‘might sometimes overlap’’ with other fact-
                                                dict the district court’s finding that the
intensive inquiries like novelty under
                                                claims describe well-understood, routine,
§ 102. Mayo, 566 U.S. at 90, 132 S.Ct.
                                                and conventional activities. He argues,
1289.
                                                both below and on appeal, that summary
  [18] As our cases demonstrate, not ev-        judgment is improper because whether the
ery § 101 determination contains genuine        claimed invention is well-understood, rou-
disputes over the underlying facts material     tine, and conventional is an underlying fact
to the § 101 inquiry. See, e.g., Content        question for which HP offered no evidence.
                               BERKHEIMER v. HP INC.                                      1369
                                Cite as 881 F.3d 1360 (Fed. Cir. 2018)

  While patent eligibility is ultimately a             or the like as would be understood by
question of law, the district court erred in           those of skill in the art.
concluding there are no underlying factual          Id. at 16:52–60.
questions to the § 101 inquiry. Id. at 642.            The specification describes an inventive
Whether something is well-understood,               feature that stores parsed data in a pur-
routine, and conventional to a skilled arti-        portedly unconventional manner. This
san at the time of the patent is a factual          eliminates redundancies, improves system
determination. Whether a particular tech-           efficiency, reduces storage requirements,
nology is well-understood, routine, and             and enables a single edit to a stored object
conventional goes beyond what was simply            to propagate throughout all documents
known in the prior art. The mere fact that          linked to that object. Id. The improve-
something is disclosed in a piece of prior          ments in the specification, to the extent
art, for example, does not mean it was              they are captured in the claims, create a
well-understood, routine, and conventional.         factual dispute regarding whether the in-
   Mr. Berkheimer argues that the claimed           vention describes well-understood, routine,
combination improves computer function-             and conventional activities, see Content
ality through the elimination of redundan-          Extraction, 776 F.3d at 1347–48, so we
cy and the one-to-many editing feature,             must analyze the asserted claims and de-
which provides inventive concepts. The              termine whether they capture these im-
specification of the ’713 patent discusses          provements, Alice, 134 S.Ct. at 2357.
the state of the art at the time the patent            [19] The parties dispute whether these
was filed and the purported improvements            improvements to computer functionality
of the invention. Conventional digital asset        are captured in the claims. See Appellant
management systems at the time included             Br. at 42; Appellee Br. at 39–40, 43–44. We
‘‘numerous documents containing multiple            conclude that claim 1 does not recite an
instances of redundant document ele-                inventive concept sufficient to transform
ments.’’ ’713 patent at 1:24–27. This redun-        the abstract idea into a patent eligible
dancy in conventional systems led to ‘‘inef-        application. Claim 1 recites a method of
ficiencies and increased costs.’’ Id. at 2:22–      archiving including parsing data, analyzing
26. The specification explains that the             and comparing the data to previously
claimed improvement increases efficiency            stored data, and presenting the data for
and computer functionality over the prior           reconciliation when there is a variance. It
art systems:                                        does not include limitations which incorpo-
  By eliminating redundancy in the ar-              rate eliminating redundancy of stored ob-
  chive 14, system operating efficiency will        ject structures or effecting a one-to-many
  be improved, storage costs will be re-            change of linked documents within an ar-
  duced and a one-to-many editing process           chive. It does not even require the storage
  can be implemented wherein a singular             of data after it is presented for manual
  linked object, common to many docu-               reconciliation. Thus, it does not recite any
  ments or files, can be edited once and            of the purportedly unconventional activi-
  have the consequence of the editing pro-          ties disclosed in the specification. Mr.
  cess propagate through all of the linked          Berkheimer does not advance any separate
  documents and files. The one-to-many              arguments regarding claims 2–3 and 9.
  editing capability substantially reduces          Even considering these claims separately,
  effort needed to up-date files which rep-         they recite patent ineligible subject matter
  resent packages or packaging manuals              for the same reason.
1370                    881 FEDERAL REPORTER, 3d SERIES


   Mr. Berkheimer argues that claim 1 re-        According to the specification, conventional
cites an improvement to computer func-           digital asset management systems cannot
tionality and digital asset management           perform one-to-many editing because they
systems. Mr. Berkheimer, however, admit-         store documents with numerous instances
ted that parsers and the functions they          of redundant elements, rather than elimi-
perform existed for years before his pat-        nate redundancies through the storage of
ent. J.A. 1106. These conventional limita-       linked object structures. ’713 patent at
tions of claim 1, combined with limitations      1:22–55, 4:4–9, 16:52–60. Claims 6–7 de-
of analyzing and comparing data and rec-         pend from claim 5 and accordingly contain
onciling differences between the data, ‘‘fail    the same limitations. These claims recite a
to transform th[e] abstract idea into a          specific method of archiving that, accord-
patent-eligible invention.’’ Alice, 134 S.Ct.    ing to the specification, provides benefits
at 2357. The limitations amount to no more       that improve computer functionality.
than performing the abstract idea of pars-
                                                    HP argues that redundancy and efficien-
ing and comparing data with conventional
                                                 cy are considerations in any archival sys-
computer components. Because claims 1–3
                                                 tem, including paper-based systems. The
and 9 do not capture the purportedly in-
                                                 district court agreed. Berkheimer, 224
ventive concepts, we hold that claims 1–3
                                                 F.Supp.3d at 647. At this stage of the case,
and 9 are ineligible.
                                                 however, there is at least a genuine issue
   [20] Claims 4–7, in contrast, contain         of material fact in light of the specification
limitations directed to the arguably uncon-      regarding whether claims 4–7 archive doc-
ventional inventive concept described in         uments in an inventive manner that im-
the specification. Claim 4 recites ‘‘storing a   proves these aspects of the disclosed archi-
reconciled object structure in the archive       val system. Whether claims 4–7 perform
without substantial redundancy.’’ The            well-understood, routine, and conventional
specification states that storing object         activities to a skilled artisan is a genuine
structures in the archive without substan-       issue of material fact making summary
tial redundancy improves system operating        judgment inappropriate with respect to
efficiency and reduces storage costs. ’713       these claims.
patent at 16:52–58. It also states that
                                                    We do not decide today that claims 4–7
known asset management systems did not
                                                 are patent eligible under § 101. We only
archive documents in this manner. Id. at
                                                 decide that on this record summary judg-
2:22–26. Claim 5 depends on claim 4 and
                                                 ment was improper, given the fact ques-
further recites ‘‘selectively editing an ob-
                                                 tions created by the specification’s disclo-
ject structure, linked to other structures to
                                                 sure.
thereby effect a one-to-many change in a
plurality of archived items.’’ The specifica-
                                                                 CONCLUSION
tion states one-to-many editing substan-
tially reduces effort needed to update files        For the foregoing reasons, we affirm the
because a single edit can update every           district court’s decision that claims 10–19
document in the archive linked to that           of the ’713 patent are invalid as indefinite
object structure. Id. at 16:58–60. This one-     and its grant of summary judgment that
to-many functionality is more than ‘‘editing     claims 1–3 and 9 of the ’713 patent are
data in a straightforward copy-and-paste         ineligible under 35 U.S.C. § 101. We va-
fashion,’’ as characterized by the district      cate the district court’s grant of summary
court. Berkheimer, 224 F.Supp.3d at 645.         judgment that claims 4–7 are ineligible
                     IN RE NORDT DEVELOPMENT CO., LLC                                  1371
                             Cite as 881 F.3d 1371 (Fed. Cir. 2018)

under § 101 and remand for further pro-          2. Patents O1409
ceedings.                                             Claim term ‘‘injection molded’’ in pat-
  AFFIRMED-IN-PART,  VACATED-                    ent application directed to an elastic knee
IN-PART, AND REMANDED                            brace having a framework and a hinge
                                                 with a strut and arm components was
                  COSTS                          structural limitation, rather than process,
                                                 warranting remand to Patent Trial and
  No costs.                                      Appeal Board (PTAB) to construe term in
                                                 patent prosecution; although application
                                                 described ‘‘injection molded’’ as a process
              ,                                  of manufacture, specification conveyed
                                                 structural meaning to ‘‘injection molded,’’
                                                 and patentee asserted that there were
                                                 clear structural differences between knee
                                                 brace made with fabric components and a
                                                 knee brace made with injection-molded
  IN RE: NORDT DEVELOPMENT
                                                 components.
        CO., LLC, Appellant
                2017-1445                        3. Patents O1317
                                                      Words of limitation that can connote
     United States Court of Appeals,             with equal force a structural characteristic
             Federal Circuit.                    of the product or a process of manufacture
                                                 are commonly and by default interpreted
        Decided February 8, 2018
                                                 in their structural sense, unless the paten-
Background: During patent prosecution,           tee has demonstrated otherwise.
examiner rejected as anticipated claims in
patent application directed to an elastic        Patents O2091
knee brace having a framework and a                    6,238,360. Cited.
hinge with a strut and arm components,
and patentee appealed. The United States
Patent and Trademark Office, Patent Trial          Appeal from the United States Patent
and Appeal Board (PTAB), No. 13/241,865,         and Trademark Office, Patent Trial and
2016 WL 6560183, affirmed rejection of           Appeal Board in No. 13/241,865.
claims. Patentee appealed.
                                                   JEREMY COOPER DOERRE, Tillman Wright
Holding: The Court of Appeals, Stoll, Cir-       PLLC, Charlotte, NC, argued for appel-
cuit Judge, held that remand to PTAB was         lant.
warranted to construe term ‘‘injection
                                                   JOSEPH GERARD PICCOLO, Office of the
molded.’’
                                                 Solicitor, United States Patent and Trade-
Vacated and remanded.                            mark Office, Alexandria, VA, argued for
                                                 appellee Joseph Matal. Also represented
                                                 by NATHAN K. KELLEY, Alexandria, VA,
1. Patents O1138
                                                 THOMAS W. KRAUSE, WILLIAM LAMARCA, Al-
     The Court of Appeals reviews the Pat-       exandria, VA.
ent Trial and Appeal Board’s (PTAB)
claim construction, which is based on a            Before Moore, Taranto, and Stoll,
review of only intrinsic evidence, de novo.      Circuit Judges.
EXHIBIT F
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 STEVEN E. BERKHEIMER,

                        Plaintiff,
                                                           No. 1:12-cv-09023

                v.                                         Judge John Z. Lee

 HEWLETT-PACKARD COMPANY,

                        Defendant.




        JOINT STATUS REPORT AND PROPOSAL FOR CASE MANAGEMENT
               SCHEDULE FOR RE-OPENING OF FACT DISCOVERY

       Plaintiff Steven E. Berkheimer and Defendant Hewlett-Packard Company, now known as

HP Inc., through their respective undersigned counsel, jointly advise the Court that, on January 13,

2020, the U.S. Supreme Court denied HP’s Petition for a Writ of Certiorari. The parties propose

the below Agreed Case Management Schedule upon remand. The parties’ proposed schedule

contemplates that fact discovery will be reopened to a limited extent on remand to account for

changed circumstances since the prior close of fact discovery. In particular, fact discovery will re-

open to address information of changed circumstance and supplemental updates that were not

previously available during the initial fact discovery period, including, but not limited to: (i)

updated sales, licensing, and revenue information through HP’s divestiture of its Exstream

product; and (ii) information pertaining to HP’s divestiture of Exstream to OpenText Corporation.

       Following the close of this limited re-opening of fact discovery, the parties propose that

Berkheimer’s and HP’s financial experts be permitted to serve supplemental expert reports limited

to addressing the newly produced information on remand. The parties’ proposed case management
schedule also includes dates for timely completing expert discovery and submitting any further

dispositive motions.

       In accordance with the aforementioned considerations, the parties propose the following

Agreed Case Management Schedule on remand:

   EVENT SCHEDULED              GOVERNING LOCAL                              DEADLINE
                                  RULE OR ORDER
 Limited Re-opening of Fact   N/A                                 2/3/2020
 Discovery upon Remand
 Close of Fact Discovery      N/A                                 4/30/2020
 Upon Remand
 Snelson Expert Witness       (Dkt. No. 228)                      5/15/2020
 Supplemental Report
 Addressing Remand
 Discovery
 Malackowski Expert           (Dkt. No. 228)                      5/29/2020
 Witness Supplemental
 Report Addressing Remand
 Discovery
 Completion of Expert         (LPR 5.2)                           7/17/2020
 Witness Depositions
 Dispositive Motions          (LPR 6.1)                           8/7/2020
 Pre-Trial and Trial          N/A                                 In accordance with the
                                                                  Court’s calendar



 DATED: January 28, 2020




                                                   Respectfully submitted,

 Agreed:


 By:/s/James P. Hanrath                            By:/s/ Jason C. White
 James P. Hanrath (IL. ARDC No. 3123374)           Jason C. White
 jhanrath@muchshelist.com                          Scott D. Sherwin


                                               2
Jonathan L. Loew (IL. ARDC No. 6184157)        Nicholas A. Restauri
jloew@muchshelist.com                          77 W. Wacker Drive, Suite 500
MUCH SHELIST, P.C.                             Chicago, IL 60601
191 North Wacker Drive, Suite 1800             Tel.: (312) 324-1000
Chicago, Illinois 60606                        Fax: (312) 324-1001
(312) 521-2000                                 E-mail: jwhite@morganlewis.com
                                               E-mail: ssherwin @morganlewis.com
Paul J. Skiermont (IL. ARDC No. 6278464)       E-mail: nicholas.restauri@morganlewis.com
pskiermont@skeirmontderby.com
Skiermont Derby LLP                            David J. Levy (Admitted Pro Hac Vice)
2200 Ross Avenue, Suite 4800W                  dlevy@morganlewis.com
Dallas, Texas 75201                            Thomas R. Davis (Admitted Pro Hac Vice)
(214) 978-6600                                 tdavis@morganlewis.com
                                               MORGAN, LEWIS & BOCKIUS, LLP
Attorneys for Steven E. Berkheimer             1000 Louisiana Street, Suite 4000
                                               Houston, Texas 77002
                                               +1.713.890.5000 Telephone
                                               +1.713.890.5001 Facsimile

                                               Attorneys for Defendant HP Inc.




                                           3
                              CERTIFICATE OF SERVICE
       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court’s
CM/ECF system this 28th day of January, 2020.


                                   /s/ Jason C. White
                                       Jason C. White




                                             4
EXHIBIT G
                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Steven E. Berkheimer
                                     Plaintiff,
v.                                                       Case No.: 1:12−cv−09023
                                                         Honorable John Z. Lee
Hewlett−Packard Company
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 13, 2020:


        MINUTE entry before the Honorable John Z. Lee:The Court approves the case
management schedule: The deadline for limited Re−opening of Fact Discovery upon
Remand is 2/3/20; Close of fact discovery upon remand is 4/30/20.; Snelson expert
witness supplemental report addressing remand discovery is 5/15/20; Malakowski expert
witness supplemental report addressing remand discovery is due by 5/29/20; the deadline
for the completion of expert witness deposition is 7/17/20; Dispositive motions are due by
8/7/20. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
